Citation Nr: 1744337	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  11-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for partial anterior cruciate ligament tear, left knee for the periods prior to February 24, 2011 and from April 1, 2011 onward.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD) and removal of gallbladder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1989 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Specifically, the April 2010 rating decision denied a disability rating greater than 20 percent for the left knee disorder and the September 2010 rating decision, in part, denied service connection for GERD.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of this proceeding is of record.

In January 2017, the Board remanded the above claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  A May 2017 supplemental statement of the case continued the denial of claims.  

The Board notes that a May 2017 rating decision granted service connection for obstructive sleep apnea and erectile dysfunction.  Thus, these issues are no longer before the Board.  A May 2017 rating decision also assigned the Veteran a separate evaluation of 20 percent under Diagnostic Code 5258 for dislocated semilunar cartilage of the left knee effective July 8, 2009.  

This appeal was processed using the Legacy Content Manager (formerly Virtual VA) and Veteran Benefits Management System (VBMS) paperless claims file systems.

FINDINGS OF FACT

1.  A gastrointestinal disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by the Veteran's service-connected PTSD. 

2.  The evidence does not reflect a relationship between the removal of the Veteran's gallbladder and his GERD or PTSD.

3.  During the relevant period, the Veteran's partial anterior cruciate ligament tear of the left knee manifested by no more than five millimeters of lateral instability.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a gastrointestinal disorder, to include GERD or gallbladder removal.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria are not met for a rating in excess of 20 percent for partial anterior cruciate ligament tear of the left knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1- 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The duty to notify has been met by way of August 2009 and December 2009 letters to the Veteran, sent prior to the issuance of the rating decisions on appeal.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA and private treatment records have also been obtained, as well as VA examination reports.  Lay statements of the Veteran are also associated with the record.  

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
II.  Service connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Gastrointestinal disorder, to include GERD and gallbladder removal

The Veteran contends service connection is warranted for his GERD, incurred in service, and removal of his gallbladder as a result of his GERD.  Alternatively, the Veteran alleges that his GERD is caused or aggravated by his service-connected PTSD.

As an initial matter, the Board recognizes current diagnoses for the claimed conditions.  Private treatment records show that the Veteran was assessed with GERD as early as November 2005.  He reported that his gallbladder was removed in February 2009 and VA treatment records dated after February 2009 note a history of gallbladder surgery.  The Veteran was afforded VA esophageal and stomach examinations in October 2011.  These examinations note diagnoses of GERD and hiatal hernia beginning in 2005 and chronic cholecystitis (i.e., inflammation of the gallbladder) beginning during the mid-2000's.  

The Board also notes the during the August 2016 Board hearing, the Veteran testified that he first started vomiting a lot after returning from Saudi Arabia in 1990/91.  He testified that his physicians have told him that the removal of his gallbladder was triggered by his GERD, PTSD, and exposure to oil fires during the Persian Gulf War.  The Veteran's available service treatment records (STRs) show that he underwent an upper gastrointestinal series in July 1991 due to vomiting after meals for the last two to three months.  The testing showed no significant abnormal findings but showed that the pylorus was somewhat slow to open.  Affording the Veteran the benefit of the doubt, the Board finds that the in-service element of service connection is met.
Thus, the inquiry turns to whether a nexus exists between the currently diagnosed GERD and gallbladder removal and the Veteran's in-service complaints of vomiting and environmental exposures. 

In this regard, the Board finds that the Veteran is not competent to opine as to the etiology of his gastrointestinal disorders.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing symptoms in service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to opine on the complex medical question of etiology of a gastrointestinal disorder.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377.  The question of causation of a condition such as GERD involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the conditions have multiple potential etiologies, lay testimony is insufficient to establish causation.  Accordingly, the Board assigns no probative value to the Veteran's assertions regarding etiology.

Instead, the Board finds the objective medical evidence, including the VA examination reports, to be highly probative as to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Veteran underwent VA examination in April 2010.  The resulting diagnosis was a hiatal hernia with mild reflux and questionable duodenitis with noted physical and x-ray findings.  A medical nexus opinion was not provided.
The Veteran underwent further VA examination in January 2012.  The examiner documented the Veteran's relevant medical history and prior diagnoses and noted the lack of treatment for gallbladder or gall stones during service, as well as the fourteen years between service and treatment for gallbladder issues.  After review of the claims file and physical examination, he opined that the Veteran's cholelithiasis and subsequent cholecystectomy were unrelated to his service.  He further opined that the hiatal hernia, reflux, and duodentitis were unrelated to his service.  In support of his opinions, the examiner cited to the finding of a normal upper GI in 1991, with problems not occurring until approximately 2005.  

An addendum medical opinion was obtained in March 2017.  After thorough review of the evidence of record, the examiner reported that standard medical literature indicates that surgical removal of a gallbladder is due to gallbladder-related issues, such as pain from a gallstone.  GERD is localized primarily to the esophagus, which has no direct relationship to the gallbladder.  The examiner stated that the available scientific and medical evidence does not support a relationship between GERD and the removal of his gallbladder.  Furthermore, the available scientific and medical evidence does not support a relationship between PTSD and either gallbladder conditions or GERD.  Finally, the examiner opined that the Veteran's GERD was not aggravated beyond its natural progression by his service-connected PTSD.  In support of his opinions, the examiner stated that the conditions are not medically related and that the claimed disorders are separate entities entirely from the service-connected condition and unrelated to it.  

Notably, there is no medical evidence of record which provides a positive nexus opinion connecting the conditions on appeal to the Veteran's service.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The Board notes the Veteran's contentions that his conditions are the result of his service in Southwest Asia during the Persian Gulf War.  While the Veteran's service is uncontested, his conditions do not constitute an undiagnosed illness or medically unexplained chronic multi-symptom illness because medical diagnoses have has been assigned.  Thus, application of the Gulf War presumption of service connection is not warranted.  38 U.S.C.A. § 1117(a)(1) (West 2014); 38 C.F.R. 
§ 3.317(a) (2016).

Accordingly, the most probative evidence of record does not reflect a nexus between the Veteran's service and the current gastrointestinal disorders, nor does it reflect aggravation of the conditions by service-connected PTSD.  Thus, based upon the evidence of record, the Board concludes that entitlement to service connection for a gastrointestinal disorder, to include GERD and gallbladder removal, cannot be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

III.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before a veteran files a claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of "slight" recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of "moderate" recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of "severe" recurrent subluxation or lateral instability.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Regarding the rating of knees, compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See  VAOPGCPREC 9-04 (holding that separate ratings under Diagnostic Code 5260 for limitation of flexion of the knee and Diagnostic Code 5261 for limitation of extension of the knee may be assigned). 

Although pain may cause functional loss, pain itself does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A veteran is competent to report on that of which he or she has personal knowledge.  Layno, 6 Vet. App. at 470.  When considering whether lay evidence is competent, the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d at 1376-77.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Analysis

The Board notes that the Veteran was assigned a temporary total rating from February 24, 2011 to March 31, 2011 due to left knee surgery.  Accordingly, this decision will address only the periods assigned a 20 percent rating prior to and following the 2011 surgery.

After careful review of the evidentiary record, the Board concludes that an evaluation in excess of 20 percent is not warranted for the left knee disability during the relevant periods on appeal.  

As noted above, a 20 percent rating under Diagnostic Code 5257 recognizes "moderate" instability or subluxation of the Veteran's knee.  While the term "moderate" is not quantified by the regulation, it is within the VA's responsibility to determine the application of such levels of disability.  See 38 C.F.R. § 4.6.  The Board notes that a 30 percent rating, or "severe" instability, is the maximum rating award under the code for this disability, and represents the highest relative level of disability contemplated under this Diagnostic Code.  Therefore, due consideration must be made as to the relative severity a "severe" rating contemplates with regards to the Veteran's left knee instability.  

Turning to the evidence of record, a July 2008 private treatment record notes that the Veteran hyperextended his knee while going down steps.  A left knee sprain was diagnosed.  A September MRI of the left knee showed very small joint effusion and no focal evidence of internal derangement.  The MRI interpretation noted normal signal intensity within the bony structure of the knee.

The Veteran underwent VA examination in December 2009 in conjunction with his claim.  He described continuous knee pain and trouble squatting, kneeling, and using stairs.  He stated physical therapy in 2008 gave him slight relief.  He reported that he had not lost any work days in the prior 12 months due to his left knee condition.  Upon physical examination, the examiner noted an essentially normal gait.  No heat, effusion, erythema, Baker's cyst, or deformity was noted.  The Veteran was tender over the medial joint line.   He was able to extend the knee to zero degrees and flex to 120 degrees.  Patellar crepitus was noted with flexion.  The examiner stated the knee was considered stable.  

In March 2010, a new patient assessment conducted by a VA medical center noted no difficulty regarding the Veteran's ambulation and assessed degenerative joint disease of the left knee.  The Veteran submitted a statement in April 2010 in which he stated that he lived an active lifestyle, but that it was hard for him to squat and play catch with his son.  He described his knee popping and hurting during normal activities.  

At a follow up appointment in May 2010, a VA treatment provider noted synovial and meniscal cysts as well as the possibility of an underlying meniscal tear from an April 2010 MRI.  The Veteran described stabbing sensations and momentary locking sensations.  He denied swelling or giving way.  The diagnosis was chronic left knee pain likely secondary to meniscal cysts and underlying meniscus tear.  The Veteran denied a referral to physical therapy and requested an orthopedic referral.  

An April 2011 private treatment record documented a follow up appointment after left knee surgery in February 2011.  The doctor noted the Veteran was doing very well six weeks out from surgery.  The Veteran reported being back at work in full duty and stated he had no complaints of pain.  Range of motion was measured from zero to 120 degrees.  The doctor released the Veteran to return to full activities.

The Veteran was afforded further VA examination in June 2011.  He reported giving way but denied instability.  Pain, stiffness, and weakness were also reported, along with swelling and tenderness.  The Veteran described flare-ups of moderate severity occurring weekly.  The examiner found no constitutional symptoms of arthritis.  Upon physical examination, the examiner noted a normal left knee with an active range of motion from zero to 140 degrees in both flexion and extension.  He found no objective evidence of pain with active motion.  An x-ray found no significant osteoarthritic degenerative changes.  The examiner noted the Veteran's recent knee surgery but summarized his condition as a normal left knee. 

In January 2013, the Veteran received private treatment for his left knee. He described aching, throbbing, dull, deep pain rated as five out of ten with flare-ups to eight out of ten.  Pain at extreme limits of range was noted for the left knee.  No laxity, subluxation, or ligamentous instability was present.  The doctor diagnosed left knee mild medial compartment arthritis with continued pain and injected the left knee with Depo-Medrol.  Full duty work was authorized.

The Veteran underwent further VA examination in conjunction with his claim in February 2015.  The examiner noted his detailed medical history.  Range of motion was measured to 140 degrees or greater for flexion and zero degrees of extension.  No objective evidence of painful motion was indicated.  Functional loss due to pain on use of the left knee was noted, but the examiner stated that it did not result in additional loss of the range of motion.  Joint stability testing was normal.  A meniscal tear and frequent episodes of joint pain were noted.  The Veteran reported occasional use of a brace, approximately twice a week.  The examiner stated that the Veteran continued to have pain and impairment of motion, with worsening pain and range of motion, total loss of cartilage in the medical aspect of the knee, and the need for repeat surgeries of the medial meniscus. 

In September 2015, the Veteran submitted a statement in which he described his knee running bone on bone and hurting all the time.

A further VA examination was conducted in March 2017.  The examiner reviewed the claims file and documented the relevant medical history in the report, including the Veteran's report of no further orthopedic visits since 2013.  The Veteran also reported hearing his knee click upon movement, swelling, and occasionally giving out. He described the inability to do a full squat or jog.  The left knee was measured in active non-weight bearing movement from zero to 80 degrees in flexion and extension.  Pain was noted upon examination resulting in functional loss.  Pain was also noted with weight-bearing.  Active range of motion with weight bearing and passive range of motion measurements were unable to be completed due to pain and compromised balance.  The examination was conducted during a flare-up.  An additional contributing factor to the disability was swelling.  Muscle strength testing revealed normal strength in left knee extension and active movement against some resistance in flexion.  Minimal atrophy was noted, as was the absence of ankylosis. Slight lateral instability and twice weekly recurrent effusion were also indicated on the report.  Joint stability testing revealed normal anterior, posterior, and medial stability, with zero to five millimeters of lateral instability.  Left side joint locking, pain, and effusion due to a meniscus condition were also measured.  The Veteran reported knee locking three times per month, swelling two times per week, and daily chronic knee pain.  No degenerative or traumatic arthritis was indicated based upon imaging studies.  

Following careful consideration of the evidence of record, the Board finds that "severe" condition of the left knee is not demonstrated by the evidence of record for the relevant periods.  Thus, the existing 20 percent rating is warranted for "moderate" impairment during the periods on appeal.

The Board has considered the Veteran's complaints of daily pain and functional limitation.  He is competent to testify as to the symptoms he has experienced associated with his left knee.  See Jandreau, 492 F.3d 1372.  While the Veteran's subjective descriptions of his left knee symptomatology have been taken in to account, the Board affords significant probative value to the objective medical evidence of record.   VA examinations reflect a stable left knee in December 2009 and a normal left knee in June 2011.  In February 2015, no objective evidence of painful motion was indicated and joint stability testing was normal.  Most recently, in March 2017, slight lateral instability was indicated.  The Veteran also reported no orthopedic visits since 2013.

At no point does testing indicate that the Veteran had instability measured in excess of five millimeters.  Significantly, the March 2017 examination was conducted during a flare-up and resulted in a measurement of no more than slight instability.  
Collectively, the evidence of record most closely approximates a finding of no more than "moderate" instability.  The Veteran's described symptomatology is contemplated by the 20 percent disability rating assigned; the criteria are not met for a higher rating based upon "severe" instability.  The 20 percent rating is an acknowledgement that the Veteran's ability to engage in employment and activities of daily life is impaired.  The Board finds that the overall picture of the Veteran's left knee more closely approximates moderate instability and does not warrant a rating in excess of 20 percent under Diagnostic Code 5257 during the relevant periods.

The Board has considered other potentially applicable Diagnostic Codes relating to the left knee.  A rating decision in May 2017 assigned the Veteran a separate evaluation of 20 percent under Diagnostic Code 5258 for dislocated semilunar cartilage.  A higher evaluation is not available under that code.  The record does not demonstrate evidence of ankylosis (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263) during the periods on appeal.

In considering whether separate assignment of an evaluation may be warranted under another Diagnostic Code, the Board notes that a compensable degree of limitation of motion in extension or flexion has not been demonstrated on objective testing during the relevant period.  The Veteran's left knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (45 degrees).  Indeed, upon testing in March 2017 during a flare-up, range of motion testing revealed 80 degrees of flexion and zero degrees of extension, although further testing was not possible due to pain.  In February 2015, flexion was measured to 140 degrees and extension was measured to zero degrees.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board notes the Veteran's reports of flare-ups affecting his ability on occasion to squat or sit.  Notably, the March 2017 examination was conducted during a flare-up and the clinical findings from that examination do not reflect severe impairment.  Crucially, the Veteran's symptoms overlap with symptoms supporting the 20 percent rating under Diagnostic Code 5258.  Thus, a separate rating under Diagnostic Codes 5260 or 5261 is not permitted.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board recognizes that the Veteran sincerely believes he is entitled to a higher rating for his left knee disability.  However, the Veteran's lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of his impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Of great significance in establishing any disability rating is the effect of the disability on employment.  In this case, the Veteran has not alleged that this condition affects his employability outside of time away from work for surgery and recovery, for which a temporary total disability rating has been assigned.  Functional impact per the March 2017 examination report indicated that the Veteran is able to lift and carry 20 pounds frequently and can stand, walk, or sit for four hours at a time.  The only forbidden activity is kneeling.  Per the Veteran's testimony at the August 2016 hearing before the Board, he remained employed.  A November 2016 VA examination report related to a right hand condition indicated that he continued in his employment as a sheet metalist.

Taking all of the evidence of record into consideration, the Board finds that the currently assigned evaluation of 20 percent, but not more, under Diagnostic Code 5257 is warranted.  The preponderance of the evidence is against an evaluation in excess of 20 percent under Diagnostic Code 5257 for the periods prior to February 24, 2011 and from April 1, 2011 onward.

The Veteran has not raised any other issues with respect to the increased rating claim for his left knee disability, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a gastrointestinal disorder, claimed as GERD and gallbladder removal, to include as secondary to PTSD, is denied.

Entitlement to a rating in excess of 20 percent for partial anterior cruciate ligament tear of the left knee, for the periods prior to February 24, 2011 and from April 1, 2011 onward, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


